Citation Nr: 0634879	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-20 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 7, 2002, 
for the grant of service connection for degenerative disc 
disease of the lumbar spine (the "back disorder").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from June 1988 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted a 10 percent 
rating for service-connected degenerative disc disease, 
lumbar spine, effective March 7, 2002. 

The veteran testified at a Board video conference hearing 
before the undersigned in April 2005. A transcript of that 
hearing has been associated with the claims folder.

The case returns to the Board following a remand to the RO in 
June 2005.


FINDINGS OF FACT

1.  In August 1995, January 1998, and January 2000 rating 
decisions, the RO denied service connection for a low back 
disorder, finding no diagnosis of a current chronic condition 
in the August 1995 and January 1998 decisions and no nexus 
between the disorder and the veteran's period of active 
service in the January 2000 decision.  The RO provided notice 
of the decisions to the veteran, but there is no evidence of 
record showing a perfected appeal of those decisions.  

2.  There is no subsequent formal or informal claim for 
service connection for a low back disorder of record until 
correspondence from the veteran received at the RO in March 
2002.     






CONCLUSION OF LAW

The criteria for an effective date earlier than March 7, 2002 
for the award of service connection for degenerative disc 
disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE error to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

Review of the claims folder shows that the veteran initially 
filed a claim for service connection for low back pain on 
June 14, 1995, which the RO denied in an August 1995 rating 
decision.  After arranging for a July 1995 VA spine 
examination which found the veteran to have normal range of 
motion, no pain on motion, and normal x-rays, the RO denied 
the claim because there was no medical evidence that a 
chronic disability existed.  The veteran did not appeal this 
decision within one year; therefore, the August 1995 rating 
decision is final.  

The veteran filed to reopen his claim for service connection 
for low back problems, which was again denied on the merits 
by the RO in January 1998 because medical records showed no 
findings of the claimed disability.  The veteran did not 
appeal this decision within one year; therefore, the January 
1998 rating decision is final.  

The veteran again filed to reopen his claim for service 
connection for a low back injury of the lumbar spine, which 
was denied on the merits by the RO in January 2000 because, 
although there was now a diagnosis of degenerative disc 
disease, there was no evidence relating that disability to 
any low back injury sustained in service.  The veteran did 
not appeal this decision within one year; therefore, the 
January 2000 rating decision is final.  

On March 7, 2002, the veteran filed to reopen his claim for 
low back pain, degenerative disc disease of the lumbar spine, 
which was denied on the merits by the RO in June 2002 because 
there was no medical evidence that linked the veteran's 
disability to low back pain he experienced in service.  The 
veteran then filed a timely notice of disagreement in January 
2003 and was afforded a VA spine examination in September 
2003.  The VA examiner opined that the veteran's degenerative 
disc disease is as likely as not related to trauma he 
sustained to his low back while in active service.  

With this new medical evidence in the record, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine with an evaluation of 10 percent effective March 
7, 2002, the date veteran filed his most recent service 
connection claim.       

The veteran timely appealed the effective date of the 10 
percent rating, seeking the benefits from June 13, 1995, the 
date of his original claim for service connection for a back 
condition.  The veteran contends that the RO had access to 
the same evidence in August 1995 when it denied the veteran's 
claim that it had in November 2003 when it granted the 
veteran's claim. 

Generally, the effective date of an award of a claim for 
compensation based on an original claim or a claim reopened 
after final disallowance is the date of receipt of the claim 
application or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2006).  The effective date of an award granted from a 
reopened claim is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  
If a new claim is received after a final disallowance, and 
there is new and material evidence to reopen under 38 C.F.R. 
§ 3.156(a) other than service department records, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  If an award is granted based on clear and 
unmistakable error in a prior decision pursuant to 38 C.F.R. 
§ 3.105, the effective date of the award is the date from 
which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).      
  
In this case, the Board rejects the veteran's allegation that 
the RO had the same evidence at the time of its August 1995, 
January 1998, and January 2000 decisions that it had at the 
time of its November 2003 rating decision.  At the time of 
the August 1995 and January 1998 rating decisions, there was 
no competent medical evidence of a current chronic 
disability.  Such evidence of a current chronic disability 
was not received by the RO until a May 2002 correspondence 
from a VA physician which revealed that the veteran had been 
diagnosed with degenerative disc disease.  In fact, there was 
competent medical evidence at the time of the first denial of 
the back disorder that the veteran did not have a back 
disability. 

Similarly, there was no evidence of a nexus between the 
veteran's degenerative disc disease and his period of active 
service at the time of the January 2000 rating decision.  It 
was not until September 2003 that an etiological opinion was 
obtained that linked the veteran's disability to the injuries 
he sustained during active service.  This is therefore a case 
in which a new claim is received after a final disallowance, 
and there is new and material evidence to reopen under 38 
C.F.R. § 3.156(a), making the effective date the date of 
receipt of the new claim, since it is later than the date 
entitlement arose.  See 38 C.F.R. § 3.400(q)(1)(ii).  Clear 
and unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision or VA's failure to fulfill the duty to 
assist.  The Board finds that no clear and unmistakable error 
in the August 1995, January 1998, or January 2000 rating 
decisions.  

While the Board has considered the veteran's testimony, it is 
important for the veteran to understand that, even at this 
time, there is significant evidence in the record that 
indicates the veteran does not have a back disability related 
to his service, providing evidence that would conflict with a 
finding that prior rating actions were clearly and 
unmistakably wrong. 

Moreover, the veteran has failed to demonstrate any error of 
fact or law that compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  38 C.F.R. § 
20.1403(a).  The veteran offers, and the Board can currently 
find, no basis for finding that the August 1995, January 
1998, and January 2000 decisions of the RO were not 
reasonably supported by the evidence of record at those 
times.  Thus, no clear and unmistakable error is shown.  Id.        

In light of the above discussion, the Board finds that the 
moving party has not demonstrated grounds for revision or 
reversal of the RO decisions on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 
20.1403(c) and (d), 20.1404(b).  There being no other 
allegations of fact or law, his motion is denied.


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated March 2002 and August 
2005, as well as the March 2004 statement of the case and May 
2006 supplemental statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the March 2004 statement of the case and May 2006 
supplemental statement of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the November 
2003 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided with such notice by letter dated August 2005.  
Furthermore, the Board emphasizes that the veteran has not 
made any showing or allegation of any defect in the provision 
of notice that resulted in some prejudice toward him.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
and substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating.  Despite the inadequate notice 
provided to the veteran on this element, the Board again 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The veteran was provided with 
notice of the type of evidence needed to establish an 
effective date for the disability on appeal by letter dated 
August 2005.

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, outpatient treatment 
records, and multiple VA examinations.  The veteran provided 
physician letters and additional medical records as well as 
lay evidence in the form of his own statements and testimony 
at his April 2005 video conference hearing.  The Board finds 
no indication or allegation that additional pertinent 
evidence remains outstanding.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Further, in Livesay v. Principi, 15 Vet. App. 165, 179 
(2002), the Court held that the VCAA (Veterans Claims 
Assistance Act) does not apply to CUE cases.  

The Board is also satisfied as to compliance with its 
instructions from the May 2004 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

ORDER

An effective date earlier than March 7, 2002 for the grant of 
service connection for degenerative disc disease of the 
lumbar spine is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


